Citation Nr: 1540187	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for amblyopia of the left eye.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle tendonitis.  

3.  Entitlement to service connection for left ankle tendonitis.  

4.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to July 2008.  He also had additional service in the National Guard. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In July 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the record.  

The issues of whether new and material evidence has been received to reopen a claim for service connection for amblyopia of the left eye and service connection for left ankle tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the claim for service connection for left ankle tendonitis.  The Veteran filed a timely Notice of Disagreement as to the rating decision, but following the RO's issuance of a Statement of the Case on the matter did not then file a timely Substantive Appeal within the time limit provided by regulation.

2.  Evidence received since the September 2008 rating decision relates to a previously unestablished fact necessary to substantiate the claim.  

3.  At the July 2015 Board hearing, the Veteran withdrew his appeal pertaining to service connection for sexual dysfunction.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied service connection for left ankle tendonitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2008).  

2.  Evidence received since the September 2008 decision is new and material and the claim for service connection for left ankle tendonitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for sexual dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left ankle tendonitis

The Veteran seeks service connection for left ankle tendonitis.  By way of history, the claim for service connection for left ankle tendonitis was originally considered and denied by the RO in a September 2008 rating decision.  The rating decision stated that the claim was denied because the evidence did not show that the Veteran's left ankle tendonitis was caused by a disease or injury during service.  VA letter, dated September 19, 2008, notified the Veteran of the decision and his appellate right.  In November 2008 the Veteran filed a timely Notice of Disagreement.  Subsequently, the RO provided a July 2009 statement of the case which again denied service connection for left tendonitis.  VA letter, dated July 13, 2009, notified the Veteran of the decision and his appellate right but the Veteran did not submit a timely Substantive Appeal within the time limit provided by regulation.  Therefore, the September 2008 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).
	
At the time of the September 2008 rating decision, the evidence of record consisted of service treatment records and a July 2008 VA general medical examination.  The evidence received since the September 2008 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  This includes lay statements from fellow serviceman which note that the Veteran injured his left ankle during service and the Veteran's testimony during his July 2015 hearing which relates his current injury to the incident that occurred in service.  This evidence is new and material as it was not of record at the time of the RO decision and it addresses a reason for the previous denial; that is evidence that shows that the Veteran's left ankle tendonitis may have been caused by an injury during service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.

Sexual dysfunction

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2015 Board hearing, the Veteran withdrew his appeal pertaining to service connection for sexual dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

New and material evidence having been received the claim of entitlement to service connection for left ankle tendonitis is reopened, to this extent only the appeal is granted.  

The issue of entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected disease or injury is dismissed.  


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

Regarding the issue of service connection for left ankle tendonitis, a VA medical opinion must be obtained to allow the Board to render a decision on the merits.  In this regard, no opinion has been obtained which addresses the Veteran's contentions and all the evidence of record in determining the etiology of his left ankle tendonitis.   

Additionally, at his July 2015 Board hearing, the Veteran indicated that he received treatment from the VA regarding his left ankle disability about 4 or 5 months ago (February or March 2015) and his left eye disability last month (June 2015).  The claim file shows that there are VA treatment records through June 2014.  Thus, any outstanding and relevant VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA treatment records from June 2014 onward from the VA medical facility in Mountain Home, Tennessee referable to treatment received for his left ankle and left eye.   

Also, contact the Veteran and request that he identify any private treatment for his claimed disabilities, and that he provide a release enabling VA to obtain them.  If records are identified and appropriate releases are obtained, VA should obtain the records on behalf of the Veteran.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be informed of VA's inability to obtain the records.  Alternately, he may submit the records himself.

2.  Forward the claims file to a VA examiner with the appropriate clinical expertise for an opinion regarding left ankle tendonitis.  If the examiner determines that physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing or consultation should be conducted.

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the VA examiner is requested to address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left ankle tendonitis had its onset in or is otherwise etiologically related to his period of active service.  In rendering this opinion, the examiner must address the injury to the Veteran's left ankle that occurred when he fell from his bunk in service.  

A complete rationale must be provided for all opinions expressed.  

3.  Then readjudicate the issues on appeal.  If any benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


